IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2773 Disciplinary Docket No. 3
                                :
                 Petitioner     :             File Nos. C2-19-377 & C2-19-1138
                                :
           v.                   :             Attorney Registration No. 52425
                                :
ELISSA GRIFFITH WALDRON,        :             (Lehigh County)
                                :
                Respondent      :


                                         ORDER

PER CURIAM
       AND NOW, this 10th day of February, 2021, Respondent’s Application for Leave

to File Sur-Reply is granted. Upon consideration of the parties’ responses to this Court’s

Rule to Show Cause why Respondent should not be placed on temporary suspension,

the Rule is made absolute, and it is provided that:

       1. Respondent is placed on temporary suspension until further definitive action by

this Court;

       2. Respondent shall comply with the provisions of Pa.R.D.E. 217;

       3. The President Judge of the Court of Common Pleas of Lehigh County shall

enter such orders as may be necessary to protect the rights of Respondent’s clients or

fiduciary entities with which she is involved, see Pa.R.D.E. 217(g); and

       4. All financial institutions in which Respondent holds fiduciary funds shall freeze

such accounts pending further action by a court of appropriate jurisdiction.

       Respondent’s rights to petition for dissolution or amendment of this order and to

request accelerated disposition of charges underlying this order pursuant to Pa.R.D.E.

208(f)(6) are specifically preserved.

       This Order constitutes an imposition of public discipline pursuant to Pa.R.D.E. 402,

pertaining to confidentiality.